Filed 8/18/20 Kirkman v. Farmers and Merchants etc. CA2/8
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                        DIVISION EIGHT


 ROSE SHARON KIRKMAN,                                           B295647

      Plaintiff and Appellant,                                  (Los Angeles County
                                                                Super. Ct. No. 17STPB10990)
           v.

 FARMERS AND MERCHANTS
 TRUST COMPANY OF LONG
 BEACH et al., as Trustees, etc.,

      Defendants and Respondents.



      APPEAL from an order of the Superior Court of Los Angeles
County, Daniel Juarez, Judge. Reversed.
      Law Offices of Jon Udewitz, Jonathan J. Udewitz, Hannah
Nachef; Jeff Lewis Law, Jeffrey Lewis and Sean C. Rotstan for
Plaintiff and Appellant.
      Moore Bryan Schroff & Inoue, Christopher M. Moore, Robert
T. Downs; Snell & Wilmer and Todd E. Lundell for Defendants and
Respondents.
                       ____________________
       Rose Sharon Kirkman appeals from a probate order denying
her petition contesting the Rudolph Charles Trust. Both parties
say we should reverse the order due to an intervening Supreme
Court case. We agree and reverse.
       Kirkman says she was one of three heirs to the trust of her
uncle, Rudolph Charles. Charles signed a trust in 2010, and he
signed restatements in May 2011, November 2011, and June 2014.
Charles died thereafter.
       The respondents are Farmers and Merchants Trust Company
of Long Beach (Trust Company), the trustee according to the 2010
trust, and Richard B. Martin, the former trustee.
       In January 2018, Kirkman filed a petition to contest the
trust. Kirkman said she was a beneficiary under former iterations
of the trust but not under the most recent 2014 version. She said
the current iteration of the trust was invalid because Charles
lacked the capacity to sign it or he signed it as a result of mistake,
menace, fraud, duress, or undue influence.
       Trust Company said Kirkman lacked standing and objected to
the petition.
       On December 21, 2018, the probate court sustained Trust
Company’s objection and denied Kirkman’s petition to contest the
trust. Relying on Barefoot v. Jennings (2018) 27 Cal.App.5th 1, the
probate court determined Kirkman lacked standing to contest the
trust because she was not a named beneficiary in the current
iteration of the trust. Kirkman timely appealed.
       In January 2020, the California Supreme Court decided
Barefoot v. Jennings (2020) 8 Cal.5th 822, 830 (Barefoot), which
reversed the case on which the trial court in this case relied. The
Supreme Court held “when a plaintiff claims to be a rightful
beneficiary of a trust if challenged amendments are deemed
invalid, she has standing to petition the probate court under




                                  2
section 17200.” (Id. at p. 828.) Kirkman says she was a beneficiary
under former iterations of the trust and she claims the version of
the trust disinheriting her is invalid. Under Barefoot, she has
standing to raise her claim in the probate court.
                           DISPOSITION
      The probate court’s order denying Kirkman’s petition to
contest the trust is reversed. We remand for further proceedings on
that petition. Costs are awarded to Rose Sharon Kirkman.




                                         WILEY, J.

We concur:



             BIGELOW, P. J.




             GRIMES, J.




                                 3